               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:19-cv-00094-MR


JONATHAN ANTHONY LEE TORRES, )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
NATHAN BALL, et al.,            )                           ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on Plaintiff’s Letter [Doc. 29] that

was docketed as a Motion Requesting Subpoena Forms; Plaintiff’s Motion

for Leave to File an Amended Complaint [Doc. 36]; and Plaintiff’s Motion for

Extension of Time to Respond to Defendant’s Motion for Summary Judgment

[Doc. 39].

      The incarcerated pro se Plaintiff filed this action pursuant to 42 U.S.C.

§ 1983. [Doc. 1]. He is proceeding in forma pauperis. [Doc. 5]. The

Complaint passed initial review on claims against several Buncombe County

Sheriff’s Office deputies relating to Plaintiff’s arrest on March 3, 2018. 1 [See




1 The case was assigned to Judge Frank D. Whitney at the time that the Order on initial
review was entered.



         Case 1:19-cv-00094-MR Document 41 Filed 08/04/20 Page 1 of 3
Doc. 6]. Defendants were served, discovery closed on May 15, 2020, and

dispositive motions were due on June 15, 2020. [See Doc. 26]. On June

15, 2020, Defendants filed a Motion for Summary Judgment [Doc. 30]. On

June 17, 2020, the Court issued an Order pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975) informing Plaintiff of the legal standard

applicable to motions for summary judgment and granting him until July 17,

2020 to file a response.

        In his Letter dated May 17, 2020, Plaintiff requests two copies of

subpoena forms “for documents needed” in this case as well as a § 1983

civil suit package. [Doc. 29]. Plaintiff filed his Letter after the deadline for

completing discovery expired. [Doc. 26]. Further, Plaintiff fails to describe

the subject of the proposed subpoena or identify the individuals to whom he

intends to direct the subpoenas. Therefore, his request will be denied at this

time.

        In his Motion for Leave to File an Amended Complaint [Doc. 36],

Plaintiff asks the Court to liberally construe his excessive force claim as one

arising under the Fourth Amendment rather than the Eighth Amendment.

Plaintiff’s Motion to Amend will be denied as moot. Plaintiff’s excessive force

claim was already liberally construed as arising under the Fourth




                                       2

          Case 1:19-cv-00094-MR Document 41 Filed 08/04/20 Page 2 of 3
Amendment because Plaintiff was not incarcerated when the alleged

incident occurred. [See Doc. 6 at 5-6].

     Finally, Plaintiff requests additional time to respond to Defendants’

Motion for Summary Judgment because several prison transfers delayed his

receipt of the Court’s Roseboro Order. The Motion for Extension of Time will

be granted for good cause shown until August 17, 2020.

     IT IS, THEREFORE, ORDERED that:

     (1)   Plaintiff’s Letter [Doc. 29] is construed as a Motion Requesting

Subpoena Forms and is DENIED;

     (2)   Plaintiff’s Motion for Leave to File an Amended Complaint [Doc.

36] is DENIED as moot; and

     (3)   Plaintiff’s Motion for Extension of Time to Respond to

Defendant’s Motion for Summary Judgment [Doc. 39] is GRANTED, and

Plaintiff shall have until August 17, 2020 to file a response to Defendants’

Motion for Summary Judgment.

     IT IS SO ORDERED.
                               Signed: August 4, 2020




                                       3

        Case 1:19-cv-00094-MR Document 41 Filed 08/04/20 Page 3 of 3
